NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2211
                                       ___________

                                    DENARD TRAPP,
                                           Appellant

                                             v.

                               AMS SERVICING LLC;
                               GDBT I TRUST 2011-1
                       ____________________________________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                             (D. N.J. No. 3-14-cv-02746)
                           District Judge: Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 11, 2015
             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                               (Filed: September 22, 2015)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Denard C. Trapp, pro se, appeals the District Court’s dismissal of his action to

quiet title and the denial of his motion for reconsideration. We will affirm the judgment

of the District Court.

       GDBT I Trust held a mortgage interest on Trapp’s property. Alleging that Trapp

failed to make his mortgage payment, GDBT I Trust filed a foreclosure action in the

Superior Court of New Jersey on April 5, 2013. On November 21, 2013, the New Jersey

Superior Court granted GDBT I Trust’s motion for summary judgment and transferred

the matter to the Foreclosure Unit of the Clerk’s Office of the Superior Court of New

Jersey to proceed uncontested.

       Six months later, on April 30, 2014, Trapp filed a complaint in the United States

District Court for the District of New Jersey requesting that the District Court declare the

defendants’ mortgage invalid and quiet title in his favor. The Defendants—GDBT I

Trust and its servicing agent—moved to dismiss. In response, Trapp filed an amended

complaint that reiterated his claims, and he attached thereto a copy of a secondary

mortgage, held by non-defendant Countrywide Home Loans, Inc., that he had paid in full.

The Defendants renewed their motion to dismiss, arguing that, to the extent Trapp

challenged Countrywide’s secondary mortgage, he failed to join an indispensable party

(i.e. Countrywide Home Loans, Inc.) and, moreover, that the District Court should

abstain from producing a judgment contrary to the judgment of the Superior Court of

New Jersey.


                                             2
       After a hearing on the defendants’ motion to dismiss, the District Court dismissed

Trapp’s complaint ruling that Trapp’s claims, if any, relating to the mortgage held by

GDBT I Trust were barred by the Rooker-Feldman doctrine. Trapp filed a motion for

reconsideration under Rule 59(e). He also filed an “addendum” to his complaint, seeking

to add claims for perjury and making false declarations before a court under 18 U.S.C. §§

1621 and 1623. The District Court denied Trapp’s motion for reconsideration. Trapp

timely appealed the denial of his motion for reconsideration.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. A timely appeal from an order

denying a Rule 59(e) motion brings up the underlying judgment for review. See Quality

Prefabrication, Inc. v. Daniel J. Keating Co., 675 F.2d 77, 78 (3d Cir. 1982). We exercise

plenary review over a district court’s decision to grant a Rule 12(b)(6) motion to dismiss.

Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012). We review the District

Court’s denial of reconsideration for an abuse of discretion. See Max’s Seafood Café ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999); Long v. Atlantic City

Police Dep’t, 670 F.3d 436, 446 (3d Cir. 2012), 670 F.3d at 446 (stating that “our review

of the order denying reconsideration is subject to a more deferential and circumscribed

standard of review than would apply if we also were to have jurisdiction to consider the

underlying dismissal order”). “To demonstrate an abuse of discretion, [an appellant]

must show that the District Court’s decision was arbitrary, fanciful or clearly

unreasonable.” Hart v. Elec. Arts, Inc., 717 F.3d 141, 148 (3d Cir. 2013) (quoting Moyer

v. United Dominion Indus., Inc., 473 F.3d 532, 542 (3d Cir. 2007)).
                                             3
       We agree with the District Court that the Rooker-Feldman doctrine bars Trapp’s

requests to invalidate the mortgage and quiet title in his favor. The Rooker-Feldman

doctrine deprives federal district courts of jurisdiction “over suits that are essentially

appeals from state-court judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 165 (3d Cir. 2010). The Rooker-Feldman doctrine applies when four

requirements are met: “(1) the federal plaintiff lost in state court; (2) the plaintiff

‘complain[s] of injuries caused by [the] state-court judgments’; (3) those judgments were

rendered before the federal suit was filed; and (4) the plaintiff is inviting the district court

to review and reject the state judgments.” Id. at 166 (alterations in original) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). Trapp’s

claims satisfy these four requirements. GDBT I Trust sought to foreclose for non-

payment of the mortgage, and the New Jersey Superior Court granted summary judgment

in favor of GDBT I Trust and transferred the matter to the Office of Foreclosure to

proceed uncontested. Thereafter, Trapp filed suit in the District Court, inviting it to

invalidate the defendants’ mortgage and quiet title in his favor. As the District Court

concluded, it lacked jurisdiction to do so under Rooker-Feldman because the requested

federal relief would necessarily imply that the Superior Court’s decision was erroneous.

       Nor did the District Court err in denying Trapp’s motion for reconsideration. “[A]

proper Rule 59(e) motion . . . must rely on one of three grounds: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct

clear error of law or prevent manifest unjustice.” Lazaridis v. Wehmer, 591 F.3d 666,
                                               4
669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA Reinsurace Co., 52 F.3d 1194,

1218 (3d Cir. 1995)). Trapp’s Rule 59(e) motion provided no such grounds, and the

District Court did not abuse its discretion in denying the motion.

       Accordingly, we will affirm the judgment of the District Court.




                                             5